COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Cause No 01-10-00933-CV, Amanda Jones and David Jones v. Foundation Surgery Affiliates of
Brazoria County d/b/a Brazoria County Surgery Center and Brazoria County Surgery Center

      On January 28, 2013, the appellees moved for rehearing of this Court’s December 28,
2012 opinion in this case. It is ordered that the response, if any, of the appellants is due
Wednesday, February 20, 2013.

       It is so ORDERED.


Judge’s signature: Evelyn V. Keyes
                   Acting individually



Date: 02/01/2013